Citation Nr: 0928582	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  05-04 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left knee 
disability.  

3.  Entitlement to service connection for residuals of injury 
to the feet and toes.

4.  Entitlement to cardiovascular disability, to include 
coronary artery disease (CAD) with mitral valve replacement 
and congestive heart failure.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from May 1954 to May 
1956.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2003 rating decision in which a special 
processing unit at the RO in Cleveland, Ohio, denied service 
connection for right and left knee disabilities, for 
residuals of injury to the feet and toes, and for CAD with 
mitral valve replacement, pacemaker, and congestive heart 
failure.  The Veteran filed a notice of disagreement (NOD) in 
July 2004, and the RO issued a statement of the case (SOC) in 
December 2004.  The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in February 
2005.

In March 2005, the appellant testified during a hearing 
before RO personnel; a transcript of the hearing is of 
record.  

In July 2009, a Deputy Vice Chairman of the Board granted the 
Veteran's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 
38 C.F.R. § 20.900(c) (2008).

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.

REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  

Unfortunately, the claims file reflects that the Veteran's 
service treatment records (STRs) were destroyed by a fire at 
the National Personnel Records Center (NPRC) in 1973.  In 
cases where records once in the hands of the Government are 
lost, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the- doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 
(1991).  The case law does not, however, lower the legal 
standard for proving a claim but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46 (1996).

With respect to his feet and knees, the Veteran asserts that 
he was injured in a jeep accident during service.  During the 
March 2005 RO hearing, he testified that he was treated with 
painkillers and did not return to duty for 10 days.  He said 
that he has had periodic knee and feet pain with swelling 
since the accident.  

In his original April 2001 claim, the Veteran stated that the 
jeep accident occurred in May 1955.  In October 2002, the 
Veteran filled out a "Request for Information to Reconstruct 
Medical Data", and stated that the jeep accident occurred 
between June and September 1955.  In April 2003, the RO 
requested that the morning and sick reports from the 
Veteran's unit be researched from May 1, 1955 to May 30, 
1955.  The NPRC responded stating that there were no reports 
relating to the incident found from April 1, 1955, to June 
30, 1955; however, it does not appear that unit records were 
searched from July to September 1955.  Hence, a remand is 
necessary so that these alternative sources of medical 
information can be researched.

Also, the report of the June 2002 VA joint examination did 
not include a medical nexus opinion with respect to the 
Veteran's current knee, feet, and toe disabilities.  The 
Board recognizes that he is competent, as a layperson, to 
report that about which he has personal knowledge (i.e. the 
jeep accident in 1955).  See, e.g., Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Under these circumstances, examination and opinion 
as to whether there is a relationship between any current 
knee, feet, or toe disability and the in-service accident as 
described by the Veteran would be helpful in resolving these 
claims.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008); McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006). Hence, the RO should arrange for the Veteran to 
undergo a VA orthopedic examination, by an appropriate 
physician, at a VA medical facility.  

With respect to the cardiovascular disability, the Veteran 
and his mother have both stated that the Veteran had a heart 
murmur that preexisted service.  At the March 2005 RO 
hearing, the Veteran testified that military personnel were 
aware that he had a heart murmur at his pre-induction 
physical examination and that he was accepted into service 
despite this disability.  He said that he did not have any 
treatment for this disability during service, but that he was 
later treated by his uncle who told him that it had gotten 
worse.  According to the Veteran, his uncle was a physician 
and is now deceased.

Post-service, the record reflects that the Veteran underwent 
a mitral valve replacement, two vessel bypass surgery, and 
pacemaker insertion in May 1999.  The June 2002 VA examiner 
diagnosed the Veteran with arteriosclerotic heart disease, 
status post double bypass surgery with congestive hart 
failure; hypertension; status post pacemaker insertion; and 
status post mitral valve replacement.  VA treatment records 
also reflect continued treatment for hypertension, 
hyperlipidemia, and hyperkalemia. 

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 
(West 2002 & Supp. 2008).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

In this appeal, as the Veteran's STRs are unavailable and no 
defects, infirmities, or cardiovascular disorders were noted 
at the time of the Veteran's examination, acceptance and 
enrollment in service, the Board finds that the presumption 
of soundness is for application.  See 38 U.S.C.A. § 1111 
(West 2002 & Supp. 2008). See also Doran v. Brown, 6 Vet. 
App. 283, 286 (1994).  However, as noted above, there is 
testimonial evidence that the Veteran had a heart murmur that 
preexisted service.  

Therefore, under these circumstances, the Board finds that a 
VA examination and medical opinion is needed-based on full 
consideration of the Veteran's documented history and 
assertions-to resolve this claim for service connection.  
See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2008); McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006).  Accordingly, the RO should arrange for the 
Veteran to undergo VA cardiovascular examination, by an 
appropriate physician, at a VA medical facility.  

The Veteran is hereby advised that failure to report for any 
scheduled examinations), without good cause, may well result 
in denial of the claim (as the original claim for service 
connection will be considered on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655 (2008).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for a 
scheduled examination(s), the RO must obtain and associate 
with the claims file (a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent to the Veteran by 
the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the 
Philadelphia VA Medical Center (VAMC) dated from August 2004 
to May 2005.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain any 
records of treatment for the Veteran's cardiovascular 
disability, knees, feet, and toes from the Philadelphia VAMC 
prior to August 2004 and since May 2005, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities. 

Also, to ensure that all due process requirements are met, 
and that the record before each examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's notice letter to the appellant should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also ensure that its notice meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
particularly, disability rating and effective date-as 
appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  With 
respect to the cardiovascular disability, the RO's 
readjudication of the claim should include specific 
consideration of 38 U.S.C.A. § 1111 and Wagner (cited to 
above).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should undertake appropriate 
action to obtain from the NPRC, the 
appropriate service department, or any 
other source, copies of any sick or 
morning reports pertinent to the Veteran's 
jeep accident during service.  
Specifically, unit records dated from July 
1, 1955, through September 30, 1955, 
should be researched.  In requesting the 
records from any Federal facility, the RO 
must follow the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

2.  The RO should obtain from the 
Philadelphia VAMC all records of 
evaluation and/or treatment for the 
Veteran's cardiovascular disability, 
knees, feet, and toes, prior to August 
2004 and since May 2005.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

3.  The RO should send to the Veteran and 
his representative a letter requesting that 
the Veteran provide sufficient information, 
and if necessary, authorization, to enable 
it to obtain any additional evidence 
pertinent to the claims for service 
connection.  The RO should explain the type 
of evidence that is the Veteran's ultimate 
responsibility to submit.

The RO should ensure that its letter meets 
the requirements of Dingess/Hartman, (cited 
to above), as regards disability rating and 
effective date, as appropriate.  The RO's 
letter should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159 (2008).  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

5.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's response 
has expired, the RO should arrange for the 
Veteran to undergo VA orthopedic and 
cardiovascular examinations, by appropriate 
physicians, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made available 
to each physician designated to examine the 
Veteran, and the report of the examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests (to include X-rays) 
and studies should be accomplished (with 
all results made available to the 
requesting physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.

Each physician should set forth all 
examination findings, along with a complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

Orthopedic Examination:  The physician 
should clearly identify all current 
disability/ies involving the Veteran's 
right and left knees, feet, and toes.  
Then, with respect to each such diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that such 
disability is medically related to service, 
to include the in-service jeep accident as 
described by the Veteran.  

Cardiovascular Examination:  The physician 
should specifically identify all of the 
Veteran's current cardiovascular 
disabilities, to include heart murmur.  

Regardless of any current heart murmur, the 
physician should provide an opinion, 
consistent with sound medical principles, 
as to (a) whether any cardiovascular 
disability, to include a heart murmur, pre-
existed the Veteran's entrance into 
military service; and, if so (b) whether 
any current cardiovascular disability is 
the result of aggravation (i.e., 
permanently worsened beyond its natural 
progression) of a preexisting disability in 
or as a result of service; and, if not (c) 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that any current 
cardiovascular disability had its onset 
during service or is otherwise medically 
related to in-service injury or disease. 

6.  If the Veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the date 
and time of the  examination(s) sent to 
him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claims for service 
connection in light of all pertinent 
evidence and legal authority.  With 
respect to the cardiovascular disability, 
the RO's adjudication of the claim should 
include specific consideration of 38 
U.S.C.A. § 1111 and Wagner (cited to 
above).

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


